BECK, Judge:
The Commonwealth appeals from two orders of the court of common pleas, Philadelphia County, which granted private detective licenses to Rosborough J. McMillan, Jr. and Michael J. Manchester. The Commonwealth claims that it was error to grant the private detective licenses because McMillan and Manchester have been convicted of felonies in federal court in this state, and therefore are ineligible for licenses under the Private Detective Act, 22 P.S. §§ 11-30.1 We agree, and therefore reverse the orders of the lower court.
*61The Private Detective Act regulates those engaged in various investigative activities of a broad range, including criminal activity, the credibility of witnesses, evidence to be used at judicial proceedings, and other endeavors which require a high level of moral responsibility and absolute reliability. The Act itself confers authority on the court of quarter sessions or the district attorney to assure that applicants are of “good character, competency, and integrity” (22 P.S. § 16[a]).
The purpose of the statute is explained in In re Sentry Security, Inc., 259 Pa.Super. 385, 393 A.2d 880 (1978), aff'd, 490 Pa. 578, 417 A.2d 190 (1980). Quoting Application for Harding, 246 Pa.Super. 180, 369 A.2d 871 (1977) the Sentry Security Court observed tht “[T]he qualifications required by [the Act] were designed to make sure that only people of good character, integrity, and competency could obtain a license” (259 Pa.Super. at 392, 393 A.2d at 884).
Section 16(b) of the Private Detective Act clearly states that “no ... license shall be issued to any person who has been convicted in this State or any other state or territory of a felony____” McMillan and Manchester have been convicted of felonies in federal court in Pennsylvania.
McMillan was convicted in the District Court for the Eastern District of Pennsylvania for a violation of 18 U.S. C.A. § 241. McMillan, then a Philadelphia police detective, and his co-conspirators were guilty of the illegal detention of eight people. Manchester was convicted in the District Court for the Eastern District of Pennsylvania for violations of 18 U.S.C.A. §§ 1961, 1962(c), 1963; 26 U.S.C.A. 7206(1), racketeering, conspiracy, mail fraud and filing false tax returns.
Manchester had received a private detective license in 1957 which expired in 1980. McMillan, dismissed from the Philadelphia Police Department because of his conviction, applied for a private detective license at about the same time that Manchester petitioned for a renewal of his. They claim that their convictions in federal court in Pennsylvania *62do not prevent their obtaining licenses under the terms of the statute.
We agree with the Commonwealth’s opposition to the granting of the licenses. In Meth v. Commonwealth, State Real Estate Commission, 14 Pa.Commw. 203, 321 A.2d 221 (1974) real estate brokers had their licenses revoked because they had been convicted of a felony in federal court. The Real Estate Brokers License Act2 required revocation of licenses of brokers convicted of a felony in a court “in this or any other state.” The Commonwealth Court upheld the revocation against a challenge from the brokers that the federal felony conviction was not within the reach of the statute. The Court was guided by decisions in other jurisdictions,3 which determined that “federal courts are indeed ‘courts of the state.’ ” (14 Pa.Commw. at 207, 321 A.2d at 223).
In the instant case, the Private Detective Act’s prohibition is not restricted to those convicted of state offenses. The Act forbids licenses to persons “convicted in this state____” McMillan and Manchester have been convicted of felonies in courts in this state. The lower court orders are reversed and McMillan’s and Manchester’s applications for private detective licenses are denied.
SPAETH, J., files dissenting opinion.

. Act of August 21, 1953, P.L. 1273, §§ 1-20.


. Act of May 1, 1929, P.O. 1216, as amended 63 P.S. § 440(b).


. Commonwealth v. Nelson, 435 S.W.2d 449 (Ky., 1968) and Alliance Trust Co. v. Hall, 11 F.Supp. 668 (S.D.Idaho, 1935). See also Ex Parte Schollenberger, 96 U.S. 369, 24 L.Ed. 853 (1878) (federal court is a "court of this Commonwealth” because state legislature did not indicate contrary intent).